Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju (Reg. # 75,244) on February 17, 2021.

The application has been amended as follows: 

Claim amendment:
Claim 5: The combustor according to claim 1, further comprising a plurality of fixing brackets 

Claim 6: The combustor according to claim 1, further comprising a spring seal 

Claim 8: The combustor according to claim 1, further comprising a holder 


a fuel injector to inject the fuel; 
a cooling passage configured to pass the compressed air for cooling an outer surface of a liner forming a combustion chamber for containing the combustion gas; and 
a nozzle part comprising: Page 6 of 15Application No. 16/159,690 
a nozzle installed at one end of the fuel injector and surrounded by a nozzle shroud having an inlet end for introducing the compressed air from the cooling passage into a space between the nozzle and the nozzle shroud in which the compressed air and the fuel are mixed; 
a nozzle casing for supporting the nozzle shroud at one end and including an open side at the other end, the nozzle casing further including a side in which an air introduction hole is formed; 
a nozzle cap installed in the open side of the nozzle casing between the nozzle shroud and the nozzle casing, the nozzle cap having a plurality of through-holes formed to discharge the compressed air introduced through the air introduction hole; and a nozzle cap installed in the open side of the nozzle casing and interposed between an outer circumferential surface of the nozzle shroud and an inner circumferential surface of the nozzle casing, the nozzle cap having a nozzle opening for receiving the outlet end of the nozzle shroud and a plurality of through-holes formed to discharge into the combustion chamber the compressed air introduced through the air introduction hole; and 



Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding this invention of a a gas turbine engine relevant prior art Melton (8,756,934),  Berry (20130305739), and Johnson (20180266694) teaches A gas turbine comprising a compressor to compress air, a combustor to produce combustion gas by mixing fuel with the compressed air and combusting the mixture, and a turbine configured to be rotated by the combustion gas to generate power, the combustor comprising: a fuel injector to inject the fuel; a cooling passage configured to pass the compressed air for cooling an outer surface of a liner forming a combustion chamber for containing the combustion gas; and a nozzle part comprising: Page 6 of 15Application No. 16/159,690 a nozzle installed at one end of the fuel injector and surrounded by a nozzle shroud having an inlet end for introducing the compressed air from the cooling passage into a space between the nozzle and the nozzle shroud in which the compressed air and the fuel are mixed; a nozzle casing for supporting the nozzle shroud at one end and including an open side at the other end, the nozzle casing further including 


However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “an annular bypass tube installed between the outer circumferential surface of the nozzle shroud and a circumferential surface of the nozzle opening to surround the outlet end of the nozzle shroud and to form .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 Examiner, Art Unit 3741   
                                                                                                                                                                                                      /STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741